DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-27 and 35 are cancelled.  Claims 28, 32, and 36 are amended.  Claims 28-34 and 36-38 are now pending.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 32 is withdrawn in view of the amendment to the claim.
The 35 USC 103(a) rejection of claim 28 is withdrawn in view of the amendment incorporating allowable subject matter from claim 35 into the claim.  
The Double Patenting rejection of claim 28 is withdrawn in view of the Terminal Disclaimer filed.

Allowable Subject Matter
 Claims 28-34 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests an apparatus for measuring an amount of SEM in a tissue where an electronics package coupled to a pair of electrodes is configured to measure a capacitance (where capacitance is an 
Steele et al. (US 2005/0040832) – Steele discusses the state of the art in moisture sensing as it pertains to devices based on resistance and capacitance principles ([0007]).  Steele notes one exemplary capacitance sensor by Ludwig (US 3600676) which uses an alternating current radio frequency setup whereby a range of frequencies are applied to an adjacent material.  The technique does not measure capacitance however, but identifies the resonant frequency by determining which frequency has the maximum signal strength which is directly related to the moisture content.  Steele et al. also cites Perry (US 3430357) who teaches a capacitive moisture sensor.  In this case however, a capacitive impedance is measured between the electrodes to estimate moisture.  Another reference (US 4580233 to Parker) is disclosed.  Parker teaches an adjacent electrode AC moisture sensing device with two alternating frequencies that measures the imbalance in a capacitance bridge to estimate the moisture content of dielectric materials.  Fig. 1 in Steele also teaches a capacitive moisture measurement device that differs from these and the instant application.  Steele shows two electrodes in a side by side configuration in Fig. 1 and also notes that the electrodes can be independently wired (see [0103] where either electrode can be the transmitting or receiving electrode).  However, Steele teaches that the sensor can sense the dielectric response of a radio frequency signal or any other signal passed through the dielectric material. A radio frequency signal or other signal can be passed between opposed or adjacent capacitance electrodes and can measure the signal strength and phase shift of the signal.  Thus, this instrument measures the signal strength and phase shift rather than capacitance.  



Conclusion
Claims 28-34 and 36-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791